          Case 3:16-cv-05482-JSC Document 129 Filed 12/16/18 Page 1 of 2



Uday Deshraj

503-548-8329

ukdeshraj@gmail.com



                                                                                 December 16th, 2019



Via E-Filing

Magistrate Judge Jacqueline Scott Corley

San Francisco Courthouse, Courtroom F -15 th Floor

450 Golden Gate Avenue

San Francisco, CA 94102



        Re: Swapna vs Deshraj Case No. 3:16-cv-05482-JSC



Dear Honorable Judge Corley,

       I am the Defendant in this matter. I hereby submit this request to appear telephonically at the
‘Motion to Compel’ hearing set for Thursday, December 20 th, 2018 at 9:00 am. I am located in Hillsboro,
Oregon.

        Pursuant to the Court’s Standing orders, “Parties seeking to appear telephonically at a hearing
or case management conference must submit a written request to do so at least three days before the
scheduled hearing”. The Defendant respectfully requests that the court treat this request as timely and
grant the Defendants request to appear telephonically at the December 20 th, 2018 hearing.

          Good cause exists for the following appearance. Both the Defendant and his ex-attorney had to
either cancel their plans in the last minute or have the opposing party not show up in the court ordered
mandatory meetings. More recently the Plaintiff did not show up for the settlement conference on
December 12th, 2018, which incidentally was the date chosen by her and I had to make significant
adjustments to my schedule to agree to that date. I work full time and have a young family and my time
is very limited. In order to conserve time and expense, I request to appear telephonically at the hearing
on December 20th, 2019



                                                                                 Respectfully submitted

                                                                                 /s/ Uday Deshraj
Case 3:16-cv-05482-JSC Document 129 Filed 12/16/18 Page 2 of 2
